The court's opinion is rested on both the exemption from forced sales and the equal privilege and immunity clauses of our constitution. I prefer to base my concurrence on the exemption clause only. Our constitution expressly provides that a certain portion of the homestead and other property shall be exempt from forced sale. This means all forced sales. The legislature has undertaken to say that no property shall be protected from forced sales as against judgments based on "clerks, laborers or mechanics wages." The constitution does not make any exception, nor does it permit the legislature to make any. At least "a certain portion" of the personal property which the legislature has set aside as exempt is exempt as against every man. Many of the state constitutions which were adopted before ours expressly authorize a forced sale as against exempt property in favor of mechanics, laborers and others wages. Our constitution makers must have been aware of these provisions and must have deliberately determined that, under no circumstances, should all exempt property be subject to forced sale. The constitution has foreclosed all discussion concerning the wisdom of such legislation as is concerned here. *Page 80